08/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0547


                                      DA 19-0547
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 BEAU HERMAN MILLER,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s unopposed motion for extension of time, and good
cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 4, 2021, within which to file the reply brief.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                August 27 2021